Name: Commission Regulation (EEC) No 1484/90 of 31 May 1990 adjusting the reference prices and the Community offer prices in the fruit and vegetable sector as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/90 Official Journal of the European Communities 1 . 6. 90 COMMISSION REGULATION (EEC) No 1484/90 of 31 May 1990 adjusting the reference prices and the Community offer prices in the fruit and vegetable sector as a result of the monetary realignment of 5 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, (EEC) No 902/90 (18) and (EEC) No 909/90 (") for cucum ­ bers, aubergines, courgettes, cherries, tomatoes, apricots, table grapes and peaches including nectarines ; Whereas this reducing coefficient shall apply to the prices referred to above ; however, this adjustment cannot result in a lower level of the reference prices than the prices in force during the proceeding marketing year pursuant to Article 23 (2) of Council Regulation (EEC) No 1035/72 (20) on the common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 1 193/90 (21); whereas this adjustment shall enter into force on the day of entry into force of Council Regulation (EEC) No 11 79/90 (22) fixing the agricultural conversion rates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (% as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3) establishes the list of prices and amounts in the fruit and vegetable sector to which the coefficient 1,001712 is applied from 14 May 1990 under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified and that the value of those reduced prices should be established ; HAS ADOPTED THIS REGULATION : Article 1 The reference prices and the Community offer prices for the 1990 marketing year for cucumbers, aubergines, cour ­ gettes, cherries, tomatoes, apricots, table grapes and peaches including nectarines, reduced pursuant to Article 2 of Regulation (EEC) No 784/90, shall be as set out in the Annex hereto. Whereas the reference prices and the Community offer prices for the 1990 marketing year were fixed by Commission Regulations (EEC) No 234/90 (4), (EEC) No 235/90 (s), (EEC) No 574/90 ( «), (EEC) No 575/90 f), (EEC) No 576/90 (8), (EEC) No 577/90 f), (EEC) No 724/90 (10), (EEC) No 723/90 C 1), (EEC) No 830/90 (l2), (EEC) No 829/90 (13), (EEC) No 892/90 (14), (EEC) No 918/90 (15), (EEC) No 891 /90 (l6), (EEC) No 917/90 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 May 1990 .  ) OJ No L 164, 24. 6 . 1985, p. 6. 2) OJ No L 182, 3 . 7. 1987, p. 1 . 3) OJ No L 83, 30. 3 . 1990, p. 102 4) OJ No L 26, 30 . 1 . 1990, p. 19 . 0 OJ No L 26, 30 . 1 . 1990, p. 21 . 6) OJ No L 59, 8 . 3 . 1990, p. 16. 7) OJ No L 59, 8 . 3 . 1990, p. 18 . 8) OJ No L 59, 8 . 3, 1990, p. 20. ') OJ No L 59, 8 . 3 . 1990, p. 22. ,0) OJ No L 80, 27 . 3 . 1990, p. 23 . ") OJ No L 80, 27. 3. 1990, p. 21 ; 12) OJ No L 86, 31 . 3 . 1990, p. 22. 13) OJ No L 86, 31 . 3. 1990, p. 20 . ,4) OJ No L 92, 7. 4. 1990, p. 35 . ,5) OJ No L 94, 11 . 4. 1990, p. 11 . ,6) OJ No L 92, 7. 4 . 1990, p . 33 . ,7) OJ No L 94, 11 . 4. 1990, p. 9 . (") OJ No L 93, 10 . 4. 1990, p. 18 . (") OJ No L 94, 11 . 4. 1990, p. 13 . H OJ No L 118, 20. 5 . 1972, p. 1 . H OJ No L 119, 11 . 5 . 1990, p. 43 . (") OJ No L 119, 11 . 5 . 1990, p. 1 . 1 . 6 . 90 Official Journal of the European Communities No L 140/91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 140/92 1 . 6 . 90Official Journal of the European Communities ANNEX MARKETING YEAR 1990 Product and period Reference price Communityoffer price CUCUMBERS (CN code 0707 00 11 , 19)  May ( 14 to 31 ) 76,12 65,86  June 63,76 56,82 - July 48,28 48,28  August 48,65 48,65  September 57,62 57,62  from 1 October to 10 November 81,62 80,44 AUBERGINES (CN code 0709 30 00)  May ( 14 to 31 ) 82,00 81,90  June 78,58 77,76 - July 69,85 62,41  August 46,72 42,84  September 50,09 49,45  October 54,13 53,94 COURGETTES (CN code 0709 90 70)  May ( 14 to 31 ) 63,12 63,01  June 42,18 38,95  July 38,56 38,56  August 44,91 44,91  September 49,60 49,60 CHERRIES (CN code 0809 20)  May (21 to 31 ) 140,71 140,71  June 125,70 125,70  July 115,49 115,49  August (1 to 10) 88,58 88,58 TOMATOES (CN code 0702 00)  May ( 14 to 31 ) 136,75 1 13,94  1 June to 10 July 99,96 74,31  11 July to 31 August 41,90 41,90  September 44,99 44,99  1 October to 20 December 46,47 46,47 APRICOTS (CN code 0809 10 00)  June (1 to 10) 106,26 99,29 (11 to 20) 93,94 82,12 (21 to 30) 82,07 68,63 - July 73,15 69,30 TABLE GRAPES (CN codes 0806 10 15, 19)  21 July to 31 August 51,92 _ 51,92  September and October 49,20 49,20  November (1 to 20) 44,87 44,87 PEACHES INCLUDING NECTARINES (CN code 0809 30 00) I  June (11 to 20) 82,44 82,44 (21 to 30) 71,65 , 60,33 ' - July 71,22 58,14  August 56,98 56,36  September 56,23 55,13 The prices mentioned in this Annex are expressed in ecus per 100 kilograms net of packed products of class I, of all sizes.